Rothrock, J.
The defendant was convicted in the court below for the crime of murder. An appeal to this court having been perfected, the rule requiring a printed abstract to be filed by the appellant was suspended, and leave was given to present the case upon the transcript. When the cause was submitted, the attorney general stated to the court that the evidence in the case was not preserved -by a bill of exceptions, and that he, therefore, did not desire to malee an argument. Upon examination, we find his statement to be correct. The transcript contains no bill of exceptions, embodying the evidence, and what purports to be evidence is not authenticated in any way except by a certificate of a short-hand reporter. No objection was made to the indictment, and so far as we are able to discover, without the aid of a bEl of exceptions containing the evidence, the instructions given by the court to the jury were correct.
Affirmed.